UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7736



NICHOLAS WARNER JONES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES CONGRESS; BENSON EVERETT LEGG,
United States District Court of Maryland; THE
CHIEF JUDGE OF UNITED STATES DISTRICT COURT,
MARYLAND DISTRICT; CHAIRMAN OF MARYLAND PAROLE
COMMISSION; COMMISSIONER OF MARYLAND DIVISION
OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Benson E. Legg, Chief District Judge.
(CA-02-3322-L)


Submitted:   December 19, 2002             Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e) (2000).    We have reviewed the record and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Jones v. United States

Congress, No. CA-02-3322-L (D. Md. Oct. 30, 2002).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2